In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Dutchess County, dated April 20, 1979, which granted petitioner’s application and denied appellants’ cross motion to compel arbitration. Judgment affirmed, with $50 costs and disbursements. We agree that the board of education’s elimination of the subject activity from the school curriculum is not arbitrable under the parties’ collective bargaining agreement (see Matter of Acting Supt. of Schools of Liverpool Cent. School Dist. [United Liverpool Faculty Assn.], 42 NY2d 509; Matter of *607Board of Educ. v West Babylon Teachers Assn., 60 AD2d 577). Mollen, P. J., Damiani, Gulotta and Cohalan, JJ., concur.